It
gives me pleasure, Sir, to congratulate you on your
election as President of the General Assembly at its
fifty-fifth session. I am confident that your vast
experience and unswerving efforts will guarantee the
achievement of the best results at this session.
I would also like to thank your predecessor, Mr.
Theo-Ben Gurirab, Minister for Foreign Affairs of the
Republic of Namibia, for having wisely and
successfully conducted the deliberations of the fifty-
fourth session. I would be remiss if I failed to express
to the Secretary-General, Mr. Kofi Annan, our thanks
and appreciation for his efforts to preserve the
principles and purposes of the Charter with a view to
consolidating the prospects for peace and stability
around the world.
A new century has been ushered in. Our peoples
and countries believe in the United Nations and in its
ability to embrace new visions and concepts. We have
high hopes that a reinvigorated Organization will
promote a new world order forged, in essence, by the
new forces at play. This will be a world order free from
the new power play in order to consolidate the
prospects for international peace and security in
different parts of the globe and to meet the costs of
development, which is the right of each and every
individual. This can only be accomplished if we
succeed in reactivating the central role of the United
Nations. The primary organs of the Organization,
namely, the Security Council and the Economic and
Social Council, must be entrusted with containing and
checking the dangers that face humanity and that
threaten its social and economic peace as well as its
security.
2

I am pleased to announce that, towards the end of
next year, Lebanon will host the summit of the
International Organization of La Francophonie to be
held in the context of the Dialogue among
Civilizations. Lebanon's experience in coexistence, its
pluralistic nature and its openness to the world are, in
our view, the best expression of such a dialogue.
We all agree that the United Nations is an
indispensable international institution, notwithstanding
its inability to settle many disputes since its inception.
The United Nations has at times been lax in enforcing
its own resolutions, and at others it has been influenced
by the international balance of power, which made it
blind to the double standards at play. But what is
indisputable is that the United Nations, with its
mandates and its multifaceted world activities,
constitutes a major human achievement and tradition.
We must build upon this achievement by evincing the
necessary will to lead the world towards reconciliation
whilst maintaining the necessary balance between the
collective interests of States, large and small.
Our actions must be based on the principles of
solidarity, equality and justice enshrined in the Charter.
This is of particular importance at this crucial juncture
in our human existence. While vast regions of the
world are plagued by poverty, deprivation and disease,
others are enjoying a social and economic boom rarely
matched in the history of mankind. It is therefore
important to jump start the different United Nations
organs and specialized agencies, which have already
impressed us with daily records of achievement that
stand as a true measure of our collective spirit of
solidarity . This solidarity must be the cornerstone of a
new humanitarian world order capable of protecting the
individual and of respecting all aspects of his rights.
In this context, we highly value the steps taken to
restructure some of the development organs of the
Organization. Such steps have introduced into their
work programmes the concept of cooperation with the
institutions of civil society and with international
financial institutions, the private sector and the donor
community.
In the second half of May this year, Lebanon and
the United Nations witnessed a historic event when my
country recovered most of its occupied territories in the
south and in western Bekaa. Thanks to the resistance
and steadfastness of the Lebanese people and the
support of the international community, Israel had to
withdraw from these territories after a ferocious
occupation that lasted more than 22 years. It left behind
a trail of devastation and destruction of infrastructure,
private property and the environment, as well as a
collapse in local production centres. Lebanon has paid
dearly for its liberation. Thousands fell as martyrs on
the road to victory and thousands more were injured or
disabled.
Human and material losses were not confined to
the areas that were immediately under occupation. For
30 years, the Israeli arm of aggression has stretched far
to reach all Lebanese territories. Repeated Israeli
strikes terrorized our civilian population, destroyed
civilian and vital establishments and wreaked havoc on
our economic and service sectors. The Israeli
withdrawal came in the wake of 22 years of continued
refusal to comply with Security Council resolutions
425 (1978) and 426 (1978), which called upon Israel to
withdraw immediately and unconditionally from
Southern Lebanon and the western Bekaa to the
internationally recognized borders, with strict respect
for the territorial integrity, sovereignty and political
independence of Lebanon.
For the first time since 1978, the United Nations
Interim Force in Lebanon (UNIFIL) was allowed to
fulfil its mandate under resolution 425 (1978). To do
this, the United Nations had to identify a line for the
purpose of confirming the Israeli withdrawal.
Regrettably, in three locations, this line did not
conform to the internationally recognized boundary
line demarcated in 1923 between Palestine and
Lebanon under the French and British Mandates. The
United Nations border line also leaves the Shabaa
farmlands outside UNIFIL's area of operation in
Southern Lebanon.
Lebanon has seriously cooperated with the United
Nations to fulfil the requirements for the
implementation of Security Council resolution 425
(1978). Despite Israel's repeated violations of the
withdrawal line and its obstructive practices, which
hindered the deployment of the international work
force for weeks, the force was at long last able to
deploy, accompanied by the Lebanese armed forces.
At this juncture, I see it fit to recall Lebanon's
civilized stance and the wisdom and tolerance
graciously shown by its valiant people after its victory
and the withdrawal of the Israeli forces. Contrary to
dire predictions, no mayhem or acts of vengeance
3

ensued. This has earned us the appreciation and
admiration of the international community.
On this occasion, allow me to pay tribute to the
Secretary-General of the United Nations, Mr. Kofi
Annan, to his assistants and to the officers and soldiers
of UNIFIL for the tireless and unswerving efforts they
have been making in fulfilment of their noble task and
in compliance with the resolutions of international
legitimacy.
In this context, I would like to underline the
importance of the following points. First, Lebanon
insists that its internationally recognized borders
remain intact. They are the borders demarcated in
accordance with the 1923 Paulet-Newcomb maps, and
reaffirmed later in the 1949 Israeli-Lebanese General
Armistice Agreement. Second, Lebanon confirms its
reservations on three locations on the blue line of
withdrawal adopted by the United Nations as the
withdrawal line. This reservation is included in the
report submitted by the Secretary-General to the
Security Council on 16 June 2000.
Third, Lebanon insists on its right to sovereignty
over the Shaba'a farmlands, which are an integral part
of Lebanese territories. Fourth, Lebanon insists on its
sovereignty and authority over the locations set by the
United Nations inside the United Nations
Disengagement Observer Force (UNDOF) line in the
Mount Hermon area.
Fifth, Lebanon demands the immediate release of
all Lebanese detainees from Israeli prisons. They are
kept as hostages in violation of the terms of the 1949
Fourth Geneva Convention, of the relevant Protocols
and of the Hague Convention of 1907. Lebanon
believes that the release of the detainees will be a
completion of the Israeli withdrawal from Lebanon and
will therefore be a fulfilment of Security Council
resolution 425 (1978).
Sixth, the liberation of Lebanese territories from
Israeli occupation shall remain compromised unless a
just solution is found to the problem of Palestinian
refugees residing in Lebanon. The solution lies in
allowing these refugees to return to their homeland, as
provided for in the resolutions of international
legitimacy.
Israel must compensate Lebanon for the human,
material and economic losses sustained as a result of
Israeli occupation and other acts of aggression, in
accordance with international and customary laws and
with the principles of the United Nations Charter. In
this regard, we recall Security Council resolution 262
(1968), which entitled Lebanon to appropriate redress
for the enormous destruction it suffered when Israel
attacked Beirut's International Airport in late 1968. In
that attack, Israel destroyed 13 civilian Lebanese
aircraft. The Lebanese firmly believe in their right to
receive adequate and fair reparations for the substantial
loss and devastation inflicted upon them after many
long years of occupation and repeated acts of
aggression. Those acts have been perpetrated by Israel
since 1978 in stark defiance of the will of the United
Nations.
Lebanon will therefore resort to the International
Court of Justice (ICJ), which is the proper organ to
which to address its claims. We hope that the ICJ will
be able to endorse our request for adequate reparations
and we appeal to the international community to
support our just and fair demands.
The question of the reconstruction and
rehabilitation of the Lebanese liberated territories
enjoys a high priority on the Lebanese agenda. It also
enjoys tangible international support. In this context, I
would like to recall the preparatory meeting of the
donor community, held in Beirut on 27 July in
cooperation with the United Nations Development
Programme (UNDP) and the support of the World Bank
and the Secretary-General, Mr. Kofi Annan. This
meeting was attended by representatives of 40 States
and international financial institutions. The participants
discussed the question of providing urgent financial
assistance to help restore normalcy to the liberated
territories. The preliminary deliberations were
promising and we hope to see them materialize at the
donors' conference to be held at the ministerial level in
October.
The Lebanese feel that the international
community did not exert adequate efforts to compel
Israel to comply with Security Council resolution 425
(1978), which called upon Israel to end its occupation a
long time ago. Due to this delay, Lebanon as a whole
had to suffer the dire consequences of occupation. Our
resources plummeted, our economy crumbled and our
people endured untold suffering. From this rostrum, I
appeal to the donor countries, to international financial
institutions and to the United Nations specialized
agencies to provide sufficient assistance for the
reconstruction and rehabilitation of South Lebanon.
4

This will be a token of solidarity on behalf of the
international community.
We thought that the prospects for the realization
of a just and comprehensive peace in the region were
real following the recent rounds of negotiations.
Regrettably, the results were disappointing. The
negotiations for peace floundered and the process was
derailed on all tracks. This was due to the fact that the
Israeli leaders gave the logic of No's' precedence
over the principles of right and justice. This is
particularly unfortunate in the light of the many
achievements made in bringing the negotiations so
close to an optimal solution, especially on the Syrian
track.
The prerogatives of peace are not commensurate
with the Israeli No's'. These No's' run counter to the
resolutions of international legitimacy that provided for
the return to Syria of the entire Golan up to the line of
4 June 1967. These resolutions also recognized the
need to enable the Palestinian people to recover their
inalienable rights, including their right to self-
determination, the establishment of their independent
State on their own national soil, with Jerusalem as its
capital, and their right to return to their homeland in
Palestine.
The liberation of most of the Lebanese territories
from Israeli occupation will not affect Lebanon's
commitment to the process of peaceful settlement of
the Middle East question. Lebanon upholds its position
with regard to the inseparability of the Syrian and
Lebanese tracks. We believe that the opportunity for a
just and comprehensive peace remains, provided that
Israel complies with the resolutions of international
legitimacy and the Madrid terms of reference.
Lebanon believes that Israel has forfeited the
achievements made in its negotiations with the Arab
side due to the conflicting domestic agendas of various
Israeli political groups. This will hinder the settlement
process in the region, and will further compromise our
protracted pursuit of peace. Lebanon calls on the co-
sponsors of the peace process  the United States and
the Russian Federation  and the European Union to
renew their efforts to relaunch the peace process from
the point where it left off in 1996.
Lebanon cannot fail to stress once again that in
order to achieve a peaceful settlement, the Palestinian
refugees, particularly those hosted by Lebanon, must
be allowed to return to their homeland. Ignoring their
problem or attempting to resettle them in Lebanon will
further exacerbate the tension and the volatility of the
region. This would in turn threaten the prospects of a
just and lasting peace.
More than 10 years have passed since the Iraqi
invasion of Kuwait. Nevertheless, the question of the
release of the Kuwaiti detainees and prisoners of war
still awaits a solution. We in Lebanon have condemned
this invasion. We believe that, in addition to other
measures required of Iraq, the release of prisoners will
be an important step towards improving relations with
that country. Lebanon calls for lifting the sanctions
imposed on Iraq in order to alleviate the suffering of
the brotherly Iraqi people and to allow them to restore
their security, stability and prosperity.
There is a favourable trend in the relationship
between Iran and the Gulf States. That trend must be an
incentive to settle the dispute over three islands that
has been going on between the Islamic Republic of Iran
and the United Arab Emirates for over three decades. It
should be settled in the context of good-
neighbourliness and the common interests promoted by
the League of Arab States and the Organization of the
Islamic Conference.
The Millennium Summit was convened as part of
a global effort to foster the credibility of the United
Nations and its ability to seek solutions to the problems
of all countries and peoples. The international
Organization must be capable of keeping up with the
demands and challenges of the new millennium,
whenever and wherever they arise. The deliberations of
the Millennium Summit made it clear that what was at
stake was the individual. Attempts to arrive at a global
vision may differ in the details, but should definitely
agree on the substance. In our view, the Millennium
Declaration embodied creative ideas and principles that
must be embraced in a global blueprint and translated
into reality. Such a blueprint introduces novel
approaches to the purposes and working methods of the
United Nations.
Lebanon agrees with the conclusions of the
Summit. The main challenge we face today is to
guarantee that the benefits of globalization are shared
by all peoples of the world. The correct approach is for
us to stand united so that globalization and its
manifestations and results will have a human face.
Adequate controls must be developed and must take
into account the different cultures, traditions and real
5

needs of the peoples of the world. The costs and
benefits of globalization must be fairly and equally
distributed.
Lebanon also believes that the protection of our
common environment presents a different kind of
challenge. Careful strategies must be developed for
water-resource management, combating desertification,
respecting and preserving ecosystems and combating
environmental pollution. Those strategies must be
governed by new ethics. God has privileged Lebanon
with a scenic landscape and an optimal geographic
location. Regrettably, we have had our share of
environmental degradation. We therefore attach
increasing importance to environmental issues. Laws
are currently being enacted for the preservation of the
environment pursuant to the decisions of relevant
international conferences. We need the support of the
international community in our endeavours.
Development has become the main preoccupation
of the developing and least developed countries. It
must be linked to an open and just global trading
system within an institutional framework that
guarantees unobstructed investment and capital flows,
as well as the transfer of technology.
We must develop an international mechanism
within the United Nations to address the indebtedness
of developing countries.
In our view, there is an inherent link between the
maintenance of regional and international peace and
security and the process of development and peace-
building. Hotbeds of tension and protracted armed
conflict in some regions of Africa, the Balkans and the
Middle East impede the realization of integrated
development. Our international Organization must
therefore dedicate more efforts to defusing tensions and
to resolving crises by reforming and invigorating the
roles of its two primary organs, namely, the Security
Council and the Economic and Social Council.
In conclusion, Lebanon is a founding Member of
the United Nations and has contributed to the drafting
of the Universal Declaration of Human Rights. Today,
Lebanon looks forward to playing a distinct role in the
regional and international arenas. We are anxious to
reconstruct and rehabilitate our vital and civil
institutions and productive sectors after the liberation
of our land from the Israeli occupation. We in Lebanon
are striving for a just and comprehensive peace in the
Middle East that will bring back stability to our region
and allow us to play a positive role in building a new
world in which we aspire to live.